PER CURIAM
Pursuant to ORAP 6.25(l)(b), we allow the state’s motion for reconsideration of the disposition of this case in which we remanded for resentencing with instructions to delete the sentence of life imprisonment and to impose a judgment for post-prison supervision for the remainder of defendant’s life. 126 Or App 635, 870 P2d 235 (1994). We agree that defendant need not be present for resentencing and the case should be remanded for entry of a corrected judgment deleting the life sentence and imposing post-prison supervision for the remainder of defendant’s life under OAR 235-05-004. State v. Bivens, 127 Or App 83, 871 P2d 486 (1994). Defendant’s 10-year minimum term is lawful.
Reconsideration allowed; remanded for entry of corrected judgment.